 

Exhibit (10.1)

[Execution]

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT Agreement, dated as of March 27,
2020 (this “Amendment No. 3”), by and among Bank of America, N.A., a national
banking association, in its capacity as administrative agent and collateral
agent (in such capacity, together with its successors and assigns, “Agent”)
pursuant to the Credit Agreement (as defined below), each of the parties to the
Credit as lenders (individually, each a “Lender” and collectively, “Lenders”),
Eastman Kodak Company, a New Jersey corporation (the “Borrower” or “Company”),
the subsidiaries of Borrower party thereto as Guarantors (individually, each a
“Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders and certain other parties have entered into a senior
secured revolving credit facility pursuant to which Agent and Lenders have made,
and may make, loans and advances and provide other financial accommodations to
Borrower as set forth in the Amended and Restated Credit Agreement, dated as of
May 26, 2016, by and among Borrower, Guarantors, Lenders and Agent, as amended
by Amendment No. 1, dated as of November 7, 2016 and Amendment No. 2 to Amended
and Restated Credit Agreement, dated as of May 24, 2019 (as the same now exists
and is amended and supplemented pursuant hereto and may hereafter be further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Credit Agreement”) and the other Loan Documents;  

 

WHEREAS, Borrower and Guarantors have requested that Agent and Lenders agree to
certain amendments to the Credit Agreement, and Agent and Lenders are willing to
agree to such amendments, subject to the terms and conditions contained herein;
and

WHEREAS, by this Amendment No. 3, Agent, Lenders and the Loan Parties intend to
evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Definitions.  

(a)Additional Definitions.  For purposes of this Amendment No. 3, the following
terms shall have the following meanings, and all terms used herein which are not
otherwise defined herein, including but not limited to, those terms used in the
recitals hereto, shall have the respective meanings assigned thereto in the
Credit Agreement (as defined below).

(i)“Amendment No. 3” means the Amendment No. 3 to Amended and Restated Credit
Agreement by and among Agent, Lenders, and Loan Parties, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

(ii)“Amendment No. 3 Effective Date” means the first date on which the
conditions precedent set forth in Section 5 of Amendment No. 3 are satisfied as
set forth in the notice from Agent to Borrower provided for in Section 8 of
Amendment No. 3.

5703567.2



--------------------------------------------------------------------------------

 

(b)Amendments to Definitions.  

(i)The definition of “Applicable Margin” is hereby deleted in its entirety and
replaced with the following:

“Applicable Margin” means 4.00% per annum, in the case of Eurodollar Rate
Revolving Loans, and 3.00% per annum, in the case of Base Rate Revolving Loans;
provided, that, on and after the first Adjustment Date after the Amendment No. 3
Effective Date, the Applicable Margin will be the rate per annum as determined
pursuant to the pricing grid below based upon the average daily Excess
Availability for the most recently ended fiscal quarter immediately preceding
such Adjustment Date:

Tier

Average Daily Excess
Availability

Applicable Margin
for Base Rate Revolving Loans

Applicable Margin for Eurodollar Rate Revolving Loans

I

Greater than 67% of the Revolving Credit Facility

2.50%

3.50%

II

Equal to or greater than 33% of the Revolving Credit Facility but less than or
equal to 67% of the Revolving Credit Facility

2.75%

3.75%

III

Less than 33% of the Revolving Credit Facility

3.00%

4.00%

 

Any change in the Applicable Margin resulting from changes in average daily
Excess Availability shall become effective on the first day of the calendar
month following each fiscal quarter (the “Adjustment Date”); provided, that, the
first Adjustment Date shall occur on the first day of the calendar month
following the first full fiscal quarter after the Amendment No. 3 Effective
Date.  If the Agent is unable to calculate average daily Excess Availability for
a fiscal quarter due to Borrower’s failure to deliver any Borrowing Base
Certificate when required hereunder, then, at the option of the Agent or the
Required Lenders, margins shall be determined as if Tier III (rather than the
Tier applicable for the prior period) were applicable until the first day of the
calendar month following the receipt of the applicable Borrowing Base
Certificate.




2



--------------------------------------------------------------------------------

 

In the event that at any time after the end of a fiscal quarter it is discovered
that the average daily Excess Availability for such fiscal quarter used for the
determination of the Applicable Margin was less than the actual amount of the
average daily Excess Availability for such fiscal quarter used to calculate the
Applicable Margin, the Applicable Margin for such prior fiscal quarter shall be
adjusted to the applicable percentage based on such actual average daily Excess
Availability for such fiscal quarter and any additional interest for the
applicable period payable as a result of such recalculation shall be promptly
paid to the Lenders.

(ii)The definition of “Cash Control Trigger Event” is hereby deleted in its
entirety and replaced with the following:

“Cash Control Trigger Event” means either (a) the occurrence and continuance of
an Event of Default or (b) the failure of the Borrower to maintain Excess
Availability of at least the greater of (i) 12.5% of the Revolving Credit
Facility and (ii) $12,500,000.  For purposes of this Agreement, the occurrence
of a Cash Control Trigger Event shall be deemed to be continuing (x) until such
Event of Default has been cured or waived and/or (y) if the Cash Control Trigger
Event arises under clause (b) above, until Excess Availability is equal to or
greater than the applicable amount set forth above for sixty (60) consecutive
days, at which time a Cash Control Trigger Event shall no longer be deemed to be
occurring for purposes of this Agreement.

(iii)The definition of “Equipment Availability” is hereby deleted in its
entirety and replaced with the following:

“Equipment Availability” means the lesser of (a) $14,750,000 and (b) 70% of the
Net Orderly Liquidation Value of the Eligible Equipment as reduced as provided
below.  Equipment Availability shall be reduced as of the first day of each
calendar quarter commencing July 1, 2020 (whether or not Equipment Availability
is included in the Borrowing Base on the Amendment No. 3 Effective Date) by
$1,000,000.  Equipment Availability may be included in the Borrowing Base on the
Amendment No. 3 Effective Date or thereafter subject to the satisfaction of the
conditions set forth below.  Equipment Availability will be included in the
Borrowing Base if on the Amendment No. 3 Effective Date the following conditions
are met: the Agent has received (i) appraisals with respect to the Equipment as
provided below for purposes of determining the Net Orderly Liquidation Value of
such Equipment, and (ii) perfected first priority security interests and liens
on the Equipment of Borrower and Designated Guarantors in favor of the Agent for
the benefit of the Secured Parties (subject only to the Permitted Collateral
Liens).  In addition, the amount of Equipment Availability may be further
permanently reduced to the extent that any appraisal of Equipment conducted by
the Agent after the Amendment No. 3 Effective Date would result in a lower
amount of Equipment Availability pursuant to the formula used by the Agent to
calculate Equipment Availability on the Amendment No. 3 Effective Date, and
subject to the sale or other disposition of any Eligible Equipment as permitted
hereunder.




3



--------------------------------------------------------------------------------

 

 

(iv)The definition of “Fixed Charge Coverage Ratio Trigger Event” is hereby
deleted in its entirety and replaced with the following:

“Fixed Charge Coverage Ratio Trigger Event” means the failure of the Borrower to
maintain Excess Availability at any time of at least the greater of (a) 12.5% of
the Revolving Credit Facility and (b) $12,500,000; provided, that, the
occurrence of a Fixed Charge Coverage Ratio Trigger Event shall be deemed
continuing until Excess Availability shall have been equal to or greater than
the applicable amount set forth above for thirty (30) consecutive days, at which
time such Fixed Charge Coverage Ratio Trigger Event shall no longer be deemed
continuing.

(v)The definition of “Letter of Credit Facility” is hereby deleted in its
entirety and replaced with the following:

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) $110,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

(vi)The definition of “Letter of Credit Fee Rate” is hereby deleted in its
entirety and replaced with the following:

“Letter of Credit Fee Rate” means 2.75% per annum; provided, that, on and after
the first Adjustment Date after the Amendment No. 3 Effective Date, the Letter
of Credit Fee Rate will be the rate per annum as determined pursuant to the
pricing grid below based upon the average daily Excess Availability for the most
recently ended fiscal quarter immediately preceding such Adjustment Date:

Tier

Average Daily Excess
Availability

Letter of Credit Fee Rate

I

Greater than 67% of the Revolving Credit Facility

3.50%

II

Equal to or greater than 33% of the Revolving Credit Facility but less than or
equal to 67% of the Revolving Credit Facility

3.75%

III

Less than 33% of the Revolving Credit Facility

4.00%

 

4



--------------------------------------------------------------------------------

 

Any change in the Letter of Credit Fee Rate resulting from changes in average
daily Excess Availability shall become effective on the Adjustment Date;
provided, that, the first Adjustment Date after the Amendment No. 3 Effective
Date shall occur on the first day of the calendar month following the first full
fiscal quarter after the Amendment No. 3 Effective Date.  If the Agent is unable
to calculate average daily Excess Availability for a fiscal quarter due to
Borrower’s failure to deliver any Borrowing Base Certificate when required
hereunder, then, at the option of the Agent or the Required Lenders, the Letter
of Credit Fee Rate shall be determined as if Tier III (rather than the Tier
applicable for the prior period) were applicable until the first day of the
calendar month following the receipt of the applicable Borrowing Base
Certificate.

In the event that at any time after the end of a fiscal quarter it is discovered
that the average daily Excess Availability for such fiscal quarter used for the
determination of the Letter of Credit Fee Rate was less than the actual amount
of the average daily Excess Availability for such fiscal quarter used to
calculate the Letter of Credit Fee Rate, the Letter of Credit Fee Rate for such
prior fiscal quarter shall be adjusted to the applicable percentage based on
such actual average daily Excess Availability for such fiscal quarter and any
additional commission for the applicable period payable as a result of such
recalculation shall be promptly paid to the Lenders.

(c)Interpretation.  For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 3.

2.Visitation Rights.  

(a)Section 5.01(e)(iii) is hereby deleted in its entirety and replaced with the
following:

“(iii)  Permit the Agent to conduct, at the sole cost and expense of the Company
field examinations, provided, that, such examinations may be conducted (a) so
long as Excess Availability is greater than or equal to the greater of (i) 12.5%
of the Revolving Credit Facility and (ii) $12,500,000, not more than one (1)
time per twelve month period, and (b) so long as Excess Availability is less
than the greater of (i) 12.5% of the Revolving Credit Facility and (ii)
$12,500,000, not more than two (2) times per twelve month
period.  Notwithstanding the foregoing, following the occurrence and during the
continuation of an Event of Default such field examinations may be conducted at
the Company’s expense as many times as the Agent shall consider reasonably
necessary.”

(b)Section 5.01(e)(iv) is hereby deleted in its entirety and replaced with the
following:

“(iv)  Permit the Agent, to conduct, at the sole cost and expense of the Loan
Company: (a) inventory appraisals, provided, that, such appraisals may be
conducted (i) so long as Excess Availability is greater than or equal to the
greater of (i) 12.5% of the Revolving Credit Facility and (ii) $12,500,000, not
more than one (1) time per twelve month period, and (ii) so long as Excess
Availability is less than the greater of (i) 12.5% of the Revolving Credit
Facility and (ii) $12,500,000, not more than two (2) times per twelve month
period and (b) no more than one (1) machinery and equipment appraisal in any
consecutive twelve month period.  

5



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, following the occurrence and during the
continuation of an Event of Default such appraisals may be conducted at the
Company’s expense as many times as the Agent shall consider reasonably
necessary.”

3.Schedule of Commitments.  Schedule I to the Credit Agreement is hereby deleted
in its entirety and replaced with the new Schedule I attached hereto as Exhibit
A.

4.Representations and Warranties.  Each Loan Party represents and warrants with
and to Secured Parties as follows, which representations and warranties shall
survive the execution and delivery hereof:

(a)As of the Amendment No. 3 Effective Date, no Default or Event of Default
exists or has occurred and is continuing.

(b)This Amendment No. 3 has been duly authorized, executed and delivered by all
necessary corporate or limited liability company action, as applicable, on the
part of each Loan Party and, upon the notification by Agent to Borrower and
Lenders of the Amendment No. 3 Effective Date, is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of each
Loan Party, as the case may be, contained herein constitute legal, valid and
binding obligations of each Loan Party, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(c)All of the representations and warranties of each Loan Party set forth herein
and in each of the other Loan Documents are true and correct in all material
respects (or, in the case of any representations and warranties qualified by
materiality or Material Adverse Effect, in all respects) on and as of the
Amendment No. 3 Effective Date before and after giving effect to the
effectiveness of this Amendment No. 3 and the transactions contemplated hereby
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date.

5.Conditions Precedent.  The effectiveness of this Amendment No. 3 shall be
subject to the satisfaction of each of the following conditions:

(a)Agent shall have received executed counterparts (originals or electronic
copies) of this Amendment No. 3, duly authorized, executed and delivered by
Agent, the Supermajority Lenders and the Loan Parties;

(b)Agent shall have received executed counterparts (originals or electronic
copies) of the Amendment No. 3 Fee Letter, duly authorized, executed and
delivered by Agent and the Loan Parties, and the fees set forth therein;

(c)after giving effect to this Amendment No. 3, no Default or Event of Default
shall exist or have occurred and be continuing.

Agent shall notify Borrower and Lenders of the Amendment No. 3 Effective Date
and such notice shall be conclusive and binding.




6



--------------------------------------------------------------------------------

 

 

6.Effect of Amendment No. 3.  Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and the Loan Parties shall not be entitled to any other or further
amendment by virtue of the provisions of this Amendment No. 3 or with respect to
the subject matter of this Amendment No. 3.  To the extent of conflict between
the terms of this Amendment No. 3 and the other Loan Documents, the terms of
this Amendment No. 3 shall control.  The Credit Agreement and this Amendment No.
3 shall be read and construed as one agreement.  This Amendment No. 3 is a Loan
Document.

7.Jurisdiction.  The provisions of Section 9.13 of the Credit Agreement shall
apply with like effect to this Amendment No. 3.

8.Binding Effect.  This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9.Waiver, Modification, Etc.  No provision or term of this Amendment No. 3 may
be modified, altered, waived, discharged or terminated orally or by course of
conduct, but only by an instrument in writing executed by the party against whom
such modification, alteration, waiver, discharge or termination is sought to be
enforced.

10.Entire Agreement.  This Amendment No. 3 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

11.Headings.  The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 3.

12.Counterparts.  This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission (e.g., “pdf” or “tif”) shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 3. Any party
delivering an executed counterpart of this Amendment No. 3 by telefacsimile or
other electronic method of transmission shall also deliver an original executed
counterpart of this Amendment No. 1, but the failure to do so shall not affect
the validity, enforceability, and binding effect of this Amendment No. 3.  

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

EASTMAN KODAK COMPANY

 

By:

Name:

Title:

 

 

FAR EAST DEVELOPMENT LTD.

FPC INC.

KODAK (NEAR EAST), INC.

KODAK AMERICAS, LTD.

KODAK REALTY, INC.

LASER-PACIFIC MEDIA CORPORATION

KODAK PHILIPPINES, LTD.

 

By:

Name:

Title:

 

 

NPEC INC.

 

By:

Name:

Title:

 






--------------------------------------------------------------------------------

 

Agent and Lenders


BANK OF AMERICA, N.A.,
as Agent and a Lender

 

By:_______________________

Name: ____________________

Title:_____________________

 

 






--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

By:_______________________

Name: ____________________

Title:_____________________

 






--------------------------------------------------------------------------------

 

SIEMENS FINANCIAL SERVICES, INC.,
as a Lender

 

By:_______________________

Name: ____________________

Title:_____________________

 

 

By:_______________________

Name: ____________________

Title:_____________________

 






--------------------------------------------------------------------------------

 

WEBSTER BUSINESS CREDIT CORPORATION,
as a Lender

 

By:_______________________

Name: ____________________

Title:_____________________

 






--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender

 

By:_______________________

Name: ____________________

Title:_____________________

 

 

By:_______________________

Name: ____________________

Title:_____________________

 

 

 

 






--------------------------------------------------------------------------------

 

SCHEDULE I
COMMITMENTS

COMMITMENTS

 

Lender

Revolving Credit Commitment

Letter of Credit Commitment

Bank of America, N.A.

$38,133,337.00

$110,000,000.00

JPMorgan Chase Bank, N.A.

$23,466,663.00

$0.00

Siemens Financial Services, Inc.

$22,733,337.00

$0.00

Webster Business Credit Corporation

$14,666,663.00

$0.00

Credit Suisse AG, Cayman Islands Branch

$11,000,000.00

$0.00

Total:

$110,000,000.00

$110,000,000.00

 

 

